Title: To James Madison from Carlos Martínez de Yrujo, 27 September 1803
From: Yrujo, Carlos Martínez de
To: Madison, James


Sir.
Vicinity of Philadelphia 27 Septr. 1803
On the 4th. current I had the honor to intimate to you the extraordinary surprize with which the King My master had heard of the Sale of Luisiana made to the United States in contravention of the most solemn assurances given in writing to his Majesty by the Embassador of the French Republic near his person and with the consent and approbation of the First Consul. The King my master charges me again to remind the American government, that the said Fr. Ambassador entered in the name of his Republic into the positive engagement that France never would alienate Luisiana, and to observe to it that the sale of this Province to the United States is founded in the violation of a promise so absolute as that it ought to be respected a promise without which the King my master would in no manner have dispossessed himself of Luisiana. His C. Majesty entertains too good an opinion of the character of probity and good faith which the government of the United States has known how to obtain so justly for itself not to hope that it will suspend the ratification and effect of a treaty which rests on such a basis. There are other reasons no less powerful which come to the support of the decorum and respect which nations mutually owe each other. France acquired from the King my master the retrocession of Luisiana under obligations whose entire fulfilment was absolutely necessary to give her the complete right over the said Province; such was that of causing the King of Tuscany to be acknowledged by the powers of Europe but until now the French Government has not procured this acknowledgement, promised and stipulated, neither from the Court of London nor from that of St. Petersburg. Under such circumstances it is evident that the treaty of sale entered into between France and the United States does not give to the latter any right to acquire and claim Luisiana and that the principles of justice as well as a sound policy ought to recommend it to their government not to meddle with engagements as contrary in reality to her true interest as they would be to good faith and to their good correspondence with Spain.
Such are the sentiments which the King my master has ordered me to communicate to the President of the United States and having done it through you I conclude assuring you of my respect and consideration towards your person and of my wishes that our Lord may preserve your life &c. [B Mo. de V.S. su mas ato. y sego Sr.
El Marques de casa Yrujo]
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2); Tr, four copies (NHi: Livingston Papers). RC in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature; docketed by Wagner; copytext is Wagner’s interlinear translation.


